  Case 1:14-cr-00531-CBA Document 43 Filed 02/17/21 Page 1 of 2 PageID #: 153




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
UNITED STATES OF AMERICA

                                                              NOT FOR PUBLICATION
        -against-                                             MEMORANDUM & ORDER
                                                              14-CR-00531 (CBA)
NORBERT GRIGGER,
                           Defendant.
----------------------------------------------------------x
AMON, United States District Judge:

         The defendant, Norbert Grigger, asks the Court to retroactively run his federal sentence of

incarceration concurrently with a sentence he previously served arising out of New York state

charges. He alleges that his counsel in his federal criminal cases rendered ineffective assistance

because “despite [Grigger’s] request for him to do so, [counsel] failed to raise the issue of the time

[Grigger] had served in State Prison for the [New York state charges] and request a concurrent

Federal Sentence to the State’s.” (E.C.F. Docket Entry # 39 at 2.) Grigger’s motion is purportedly

made under Federal Rule of Civil Procedure 60(b). However, because the Federal Rules of Civil

Procedure “govern the procedure in all civil actions and proceedings in the United States district

courts,” FED. R. CIV. P. 1, Grigger’s request for relief from a judgment of conviction in a criminal

case is outside the scope of Federal Rule of Civil Procedure 60(b), Negron v. United States, 164

F. App’x 158, 159 (2d Cir. 2006). If Grigger consents to the recharacterization of his motion as

one made under 28 U.S.C. § 2255, the Court may consider it. Grigger is cautioned, however, that

if the instant motion is construed as Grigger’s first motion for relief under § 2255, any subsequent

motion made under § 2255 will be subject to the restrictions on second or successive motions

found at 28 U.S.C. § 2255(h). See Adams v. United States, 155 F.3d 582, 583-84 (2d Cir. 1998).

Grigger is further reminded of the one-year statute of limitations to which motions made under §



                                                          1
 Case 1:14-cr-00531-CBA Document 43 Filed 02/17/21 Page 2 of 2 PageID #: 154




2255 are subject. See 28 U.S.C. § 2255(f); Adams, 155 F.3d at 584 n. 2. If Grigger wishes to

consent to the recharacterization of his motion, he is ordered to advise the Court of his decision by

letter no later than March 17, 2021. If Grigger does not consent to the recharacterization of his

motion, he may either withdraw his motion or it will be denied as outside the scope of Federal

Rule of Civil Procedure 60(b). The Clerk of Court is respectfully directed to mail a copy of this

Memorandum & Order to Grigger.

       SO ORDERED.

Dated: February 17, 2021
       Brooklyn, New York                             __/s/ Carol Bagley Amon_________
                                                      Carol Bagley Amon
                                                      United States District Judge




                                                 2
